877 F.2d 59Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Linwood C. LEE, Petitioner.
No. 88-8043.
United States Court of Appeals, Fourth Circuit.
Submitted April 26, 1989.Decided May 25, 1989.

Linwood C. Lee, petitioner pro se.
Before WIDENER, K.K. HALL, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Linwood C. Lee, a federal prisoner, petitions this court for a writ of mandamus.  He asks the court to direct the district court to rule on post-judgment motions Lee has filed in United States v. Lee, C/A No. Y-88-437 (D.Md.), an action brought under 28 U.S.C. Sec. 2255 to vacate his conviction.  He also asks this court to direct the district court to provide him with a free copy of his trial transcript.  We grant leave to proceed in forma pauperis but deny the petition.


2
Because the district court has ruled on Lee's post-judgment motions, we find that his petition is moot insofar as it challenges delay in the district court.  In addition, we decline to consider Lee's transcript request.  Lee has appealed the district court's order denying his motion for a trial transcript as well as the order denying the Sec. 2255 motion.  United States v. Lee, No. 88-6758;  United States v. Lee, No. 89-7008.  We find that it would be more appropriate to consider this request for a transcript in the course of review in those appeals, which have been consolidated.  Cf. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (mandamus petition may not be used as substitute for an appeal).


3
PETITION DENIED.